Citation Nr: 1317787	
Decision Date: 05/31/13    Archive Date: 06/06/13

DOCKET NO.  08-17 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to a compensable disability rating for a fracture of the right fourth metacarpal.

2.  Entitlement to a compensable disability rating for a comminuted right mandibular body fracture.

3.  Entitlement to an initial compensable disability rating for headaches associated with a comminuted right mandibular body fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which, inter alia, continued the Veteran's noncompensable rating for his service-connected fracture of the right fourth metacarpal, and continued his noncompensable rating for his service-connected comminuted right mandibular body fracture, in response to his September 29, 2004 claim for a higher rating.

This matter also comes before the Board from a March 2008 rating decision issued by the VA RO in New Orleans, Louisiana, which, inter alia, granted the Veteran's claim for service connection for headaches, and assigned a noncompensable disability rating effective September 29, 2004, the date of his claim.

In March 2007, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In March 2011, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  Copies of both transcripts are in the record.

As the Board established in its May 2011 remand, the issue of entitlement to an initial compensable disability rating for headaches associated with a comminuted right mandibular body fracture is properly on appeal.  See Ortiz v. Shinseki, 23 Vet. App. 353 (2010); see also Percy v. Shinseki, 23 Vet. App. 37 (2009).

In May 2011, the Board remanded this case for further development.  The case has returned to the Board for appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a May 2013 letter, the Veteran was informed that the VLJ who conducted the March 2011 Travel Board hearing was no longer employed by the Board, and was asked whether he wished to exercise his right to testify at a new hearing before another VLJ.  See 38 U.S.C.A. § 7107(c) (2012); 38 C.F.R. § 20.707 (2012).  In a response received by the Board in May 2013, the Veteran indicated that he wished to testify at another hearing at the RO before a VLJ.  Therefore, the appeal must be remanded so that the Veteran can be scheduled for a personal hearing before the Board to be held at his local RO as requested.  38 C.F.R. § 20.704 (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

The RO should take appropriate steps to schedule the Veteran for a Travel Board hearing at the RO.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The purpose of this remand is to satisfy a hearing request, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



